Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered September 8, 1975, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. Appellant’s constitutional argument with respect to section 70.06 of the Penal Law and CPL 400.20 has no merit (see People v Brown, 54 AD2d 585; People v Butler, 46 AD2d 422; see, also, People v Brown, 46 AD2d 255). Cohalan, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.